Citation Nr: 1508645	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign essential tremors.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for fibromyalgia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION
'
The Veteran served on active duty from July 1995 to April 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A review of the Virtual VA electronic claims file reveals the March 2014 Board hearing transcript and the Veterans Benefits Management System paperless claims processing system reveals the March 2013 Board hearing transcript and the Veteran's claims that are referred herein.  Although VA treatment records dated in 2013 and 204 were not considered by the RO, these records were irrelevant to the claims decided herein as they did not address any right leg disorder or an etiology for tremors.  Thus, no waiver is required.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file. 
 
The issues of entitlement to service connection for migraines, hearing loss, and tinnitus have been raised by the record in March 2014 and May 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's benign essential tremors were not incurred during his active service or within the year thereafter and are not etiologically related to any incident of his period of active service.

2.  The Veteran does not have a bilateral leg disorder.   


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for essential benign tremors have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a grant of service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.   Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2009, July 2009, and November 2009 that fully addressed all notice elements, prior to the initial rating decision on appeal.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

The Veteran has also been afforded VA examinations for his tremors and bilateral leg disorder in December 2009 and October 2013. At the October 2013 examination, the examiner performed a physical examination of the Veteran and conducted a full review of the claims file. The Board finds this examination and opinion to be adequate because it contained opinions that were predicated upon a thorough examination of the Veteran, to include diagnostic testing and consideration of the Veteran's lay statements, and included supporting explanations. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 

The Veteran also provided relevant testimony during the hearing before the undersigned in March 2013. The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2014). The undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder. The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also 38 C.F.R. § 3.303(a).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Benign essential tremors

Regarding the Veteran's claim of service connection for benign essential tremors, the Board finds that service connection is not warranted.

The Veteran was diagnosed with PTSD during service as a result of a sexual assault in which he was forced to wash another man's genitals.  He alleges that he has experienced tremors under stressful circumstances since that time.  

Service treatment records are negative for any complaints or diagnoses of tremors or other neurological problems.  The Veteran underwent Medical Board proceedings upon discharge and no tremors or neurological symptoms were noted at that time.  No discharge examination, however, is of record.  

None of the Veteran's post-service treatment records document complaints, diagnoses, or treatment of tremors.  July 1998 private records, the Veteran reported right hand pain due to a tree falling on his hand.  X-rays showed no fracture.  In March 2006 private record, the Veteran reported he fell on his right wrist.  X-rays were negative.  In May 2006 private records, the Veteran reported hand pain status-post trauma.  X-rays showed a fracture of a metacarpal.  At no point during these medical visits die the Veteran report any upper extremity tremors.   

A VA examination was conducted in December 2009.  The examiner noted that the Veteran reported tremors since service.  He performed a physical examination of the Veteran and concluded that the Veteran "appears to have benign essential tremors." The examiner did not provide an opinion as to etiology, but instead noted that the Veteran's claims file was unavailable for review.  

The Veteran underwent a VA examination in October 2013.  The examiner opined that the tremors were not related to service, noting that tremors are unlikely to be caused by the stress of having to wash the genitals of another soldier and there were records of treatment for tremors during service.  

The Board notes that neither tremors nor manifestations sufficient to identify the disease entity are shown during service. Manifestations must be "noted" in the service records and that is not case in this instance. Therefore, although tremors may constitute an organic disease of the nervous system and therefore is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations were shown in the service records. 

Additionally, although the Veteran reports that his tremors persisted through the year following his discharge from service, there is no objective medical evidence of tremors until many years after discharge and the Board finds those assertions competent, but not credible.  Private medical records beginning in 1998 exist, but are silent for any complaints of tremors.  Other post-service treatment records from 2004 showed complaints of headaches, blurred vision, fibromyalgia, and leg pain, but the Veteran did not report tremors.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Veteran has provided testimony that he did only sought treatment when the pain became unbearable; however, the Board may evaluate credibility based in part on witness demeanor, and assigns little credibility to these statements, due to observations at the 2013 hearing, in conjunction with the lack of mention of tremors in all treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be determined by his or her demeanor), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Although the Veteran is competent to report the onset of observable symptoms, such as tremors, the Board does not find his reports of the timing of the onset, or the continuity, to be credible.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tremors may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307.

As service connection based on in-service onset is not warranted, the Board next considers whether the current tremors are otherwise related to service.  The Board finds that the opinion of the October 2013 VA examiner to be probative as to the opinion that the Veteran's in-service stressor does not cause tremors.  While the Veteran is competent to report observable symptoms, the etiology of his symptoms is a complex medical issue - including whether physical or neurological symptoms result from a psychological trauma - and the opinion of the VA examiner is more probative as to this question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  The examiner reviewed the claims file, noted the stressor in-service and the lack of complaints or treatment during service and thereafter.  

Therefore, the Board finds that the Veteran's tremors are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service stressor. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for benign essential tremors. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Bilateral leg disorder

Regarding the Veteran's claim of service connection for a bilateral leg disorder, the Board finds that service connection is not warranted. 

Service treatment records show no evidence of complaints or treatment for a bilateral leg disorder.  Post service, the Veteran was diagnosed with bilateral knee disorders and a low back disorder for which he is in receipt of service connection.  There are no post-service treatment records or diagnoses of a bilateral leg disorder. 

The Veteran underwent VA examinations of his joints, specifically, his knees in November 2009 and January 2013.  Neither examination identified disorders of the legs.  

The Veteran underwent a VA examination in October 2013.  The Veteran reported a several month history of numbness, tingling, and pain in both of his feet and legs.  The examiner performed a physical examination of the Veteran.  An EMG and motor nerve conduction study of the lower extremities was normal.  Additionally, there was normal lower extremity strength, reflexes, and sensation.  The examiner opined that although the Veteran is complaining of lower extremity pain, there is no neurological deficit to suggest polyneuropathy or lumbar radiculopathy on either side.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Although the Board has considered the Veteran's competent and credible hearing testimony that he has pain in his legs, the objective examination results of the October 2013 VA examiner and the lack of a diagnosis of a disorder anywhere in the treatment records weigh against the existence of a disability and are found to be more probative than the Veteran's lay statements.  Pain, standing alone, does not constitute a disability without an identified basis for the finding or symptom. Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Therefore, the claim for service connection for a bilateral leg disorder must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

As the preponderance of the evidence weighs against the claim of service connection for a bilateral leg disorder, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for benign essential tremors is denied.

Service connection for a bilateral leg disorder is denied. 


REMAND

Remand is necessary to afford the Veteran an adequate VA examination regarding his fibromyalgia.  In the December 2013 VA examination report, the examiner opined that the Veteran had no formal diagnosis of fibromyalgia, specifically based on finding that an October 2013 VA neurologist did not diagnose fibromyalgia and noted pain in the Veteran's joints.  However, the Board finds this opinion inadequate.  See Barr, 21 Vet. App. at 311.

First, the examiner relies upon an October 2013 VA examination report which did not a diagnosis of fibromyalgia.  However, that examination was not regarding fibromyalgia, it was conducted regarding tremors and the claimed leg disorder.  Second, the examiner ignored relevant treatment records.  Treatment records from April 2001 show a diagnosis of fibromyalgia.  A May 2006 private record noted a prior medical history of fibromyalgia.  At a November 2009 VA examination, the examiner diagnosed fibromyalgia.  In a September 2010 VA treatment record, a nurse practitioner noted "pain syndrome, possible fibromyalgia."  At the Veteran's September 2013 PTSD examination, the examiner noted an Axis III diagnosis of fibromyalgia.  Thus, the Board must remand for another VA examination.


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a qualified medical practitioner to provide the requested opinions.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary by the examiner, one must be provided.  

The examiner must provide the following opinions-

(A) Does the Veteran have a diagnosis of fibromyalgia?  If the examiner finds there is no such diagnosis, the examiner must provide a supporting explanation which fully addressed the following medical records:  1) April 2001 treatment records noting a diagnosis of fibromyalgia; 2) a May 2006 private record noting a prior medical history of fibromyalgia; 3) a November 2009 VA examination report diagnosing fibromyalgia; a September 2010 VA treatment record noting "pain syndrome, possible fibromyalgia"; 4) a September 2013 PTSD examination report noting an Axis III diagnosis of fibromyalgia; and 5) the December 2013 VA opinion.

(b) If there is such a diagnosis, is it as least as likely as not that the fibromyalgia was incurred during or as a result of his period of service?

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


